Barrow, J.,
dissenting.
The commission’s factual finding that the appellee was an employee, not an independent contractor, is binding on this court. Therefore, I must dissent from the majority’s decision.
A sole proprietor is not necessarily an independent contractor. A sole proprietor may have employees who are subject to the pro*1172visions of the Act. See Smith v. Weber, 3 Va. App. 379, 381, 350 S.E.2d 213, 214 (1986). A sole proprietor may elect to be an employee covered by the Act. Code § 65.1-4.2. Whether a sole proprietor who does not so elect is an employee or an independent contractor depends upon whether the person who hires him or her retains the right to control the work to be performed. See Intermodal Servs., Inc. v. Smith, 234 Va. 596, 601, 364 S.E.2d 221, 224 (1988). Whether such a person is an employee as defined by the law is usually a question of fact. Id. at 600, 364 S.E.2d at 224. The stipulation that the appellee was a sole proprietor is not, therefore, determinative of whether she is an employee or an independent contractor.
In addition to the stipulation, the commission had other evidence before it from which to determine if she was an employee or an independent contractor. There was evidence that the appellee “cleaned, dusted, swept, mopped and vacuumed in addition to cleaning windows and washing cabinets” for her other employers. In addition,- she assisted an infirmed employer in taking baths. At no time was she required to furnish her own tools or supplies. “She either reported to or was transported to the place of each employment where her work activity was pursued under the control of each employer.” The commission found that “the nature of the employment in which [she] engaged ... is the kind of work over which each employer had direct control” and that she was “under the control of the employer.”
An award of the commission is “conclusive and binding as to all questions of fact.” Code § 65.1-98. The stipulation that the appellee was a sole proprietor and was taxed as such, although strongly probative of a factual finding that she was an independent contractor, was not conclusive as a matter of law on this issue. There was other evidence from which the commission could and did find that she was an employee. I would, therefore, affirm the commission’s decision.